DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in an interview with Kevin Bray on 3 March 2021.

The application has been amended as follows: 

Paragraph [0023] of the specification has been deleted and the following paragraph has been inserted in its place: 
--[0023] According to a fifteenth aspect, the article of aspect 14 further comprises at least one dopant selected from the group consisting of Ti, V, Cr, Mn, Fe, Co, Ni, Se, Nb, Mo, Tc, Ru, Rh, Pd, Cd, Te, Ta, Re, Os, Ir, Pt, Tl, Pb, Bi, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, and Lu.--

Paragraph [0075] of the specification has been deleted and the following paragraph has been inserted in its place: 

--[0075] According to various examples, the article 10 can further include at least one dopant selected from the group consisting of Ti, V, Cr, Mn, Fe, Co, Ni, Se, Nb, Mo, Tc, Ru, Rh, Pd, Cd, Te, Ta, Re, Os, Ir, Pt, Tl, Pb, Bi, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, and/or Lu to alter the ultraviolet, visual, color and/or near-infrared absorbance. The dopants may have concentration of from about 0.0001 mol% to about 1.0 mol% within the glass composition. In some examples, Ag, Au and/or Cu may be dopants.--

In claim 10, line 13 the phrase “from -6 mol% to 1.5 mol%” has been deleted, and the phrase --from -5 mol% to 1.5 mol%-- has been inserted in its place.

In claim 11, line 3, the phrase “Pt, Pb, Bi,” has been deleted, and the phrase  --Pt, Tl, Pb, Bi,-- has been inserted in its place. 


Allowable Subject Matter
Claims 1-23 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the prior art fail to disclose or suggest with sufficient specificity an article comprising the recited amounts of SiO2, Al2O3, B2O3, alkali metal oxides (R2O), WO3 + MoO3, and at least one of Au, Ag, and Cu in the mole percentages as recited in the instant claims. Specifically, when the R2O content is from 0 to 15 mol% and the Al2O3 content is from 1 mol% to 20 mol%, the composition of the article must meet the relationship where the amount of R2O minus Al2O3 is in the range of -12 to 3.8 mol%.
As to independent claim 10, the prior art fail to disclose or suggest with sufficient specificity an article comprising the recited amounts of SiO2, Al2O3, B2O3, alkali metal oxides (R2O), WO3 + MoO3, and at least one of Au, Ag, and Cu in the mole percentages as recited in the instant claims. Specifically, when the combined amount of MgO, CaO, SrO, and BaO (RO) is limited to 0 to 0.5 mol%, the R2O content is from 7 to 12 mol%, and the Al2O3 content is from 7 mol% to 12 mol%, the composition of the article must meet the relationship where the amount of R2O minus Al2O3 is in the range of -5 to 1.5 mol%.
As to independent claim 17, the prior art fail to disclose or suggest with sufficient specificity an article comprising the recited amounts of SiO2, Al2O3, B2O3, WO3 + MoO3, and at least one of Au, Ag, and Cu in the mole percentages as recited in the instant claims. Specifically, when the article further contains a plurality of crystalline precipitates comprising at least one of Au, Ag, and Cu  and at least one of W and Mo.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELIZABETH A. BOLDEN/
Primary Examiner, Art Unit 1731

EAB
4 March 2021